EXHIBIT 4(q) CONSULTING AGREEMENT Addendum #1 This Consulting Agreement Addendum #1 “Agreement” is made this day of August, 2008, by and between Steven G. Jones, whose address is Salt Lake City, Utah ., hereinafter referred to as the "Consultant", andFonix Corporation, a Delaware corporation, whose principal place of business is located at 387 South 520 WestSuite 110, Lindon, UT 84042 , hereinafter referred to as "Company" or “Fonix.” W I T N E S E T H: WHEREAS, all terms and conditions of the Agreement “Consulting Agreement” between the Company and the Consultant dated June , 2008 is in effect; and WHEREAS,the Company desires to expand additional assignments to the services of the Consultant relating to his consulting services as an independent contractor and not as an employee; and WHEREAS, Consultant desires to consult with the Board of Directors, the officers of the Company, and the administrative staff, and to undertake for the Company consultation as to the direction of certain functions of the Company as described herein. NOW, THEREFORE, it is agreed as follows: 1.
